Citation Nr: 0925755	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On the substantive appeal form signed by the Veteran in 
December 2005, he requested a travel Board hearing.  In May 
2009, the Veteran (through his representative) elected to 
withdraw his hearing request and as will be explained herein, 
also elected to withdraw his pending claim from appellate 
consideration. 


FINDING OF FACT

In May 2009, prior to the promulgation of a decision in the 
appeal, the Veteran, through his representative, withdrew his 
appeal as to the claim of entitlement to an 
increased/compensable evaluation for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the claim of entitlement to an increased/compensable 
evaluation for bilateral hearing loss have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The file contains correspondence from the 
Veteran's authorized representative to VA dated in May 2009, 
indicating that the Veteran had elected to withdraw his 
appeal concerning the claim for an increased rating for 
bilateral hearing loss.  No allegations of errors of fact or 
law, therefore, remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an 
increased/compensable evaluation for bilateral hearing loss 
is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


